UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7638



VINCENT L. SIMMONS,

                Petitioner - Appellant,

          v.


WARDEN TERRY O’BRIEN; UNITED STATES PAROLE
COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00193-jlk)


Submitted:   February 21, 2008            Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vincent L. Simmons, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vincent L. Simmons, a District of Columbia prisoner,

seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2241 (2000) petition.       The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.*

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).       We have independently reviewed the record

and conclude that Simmons has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    DISMISSED


      *
      Because Simmons was convicted in a District of Columbia
court, he is required to obtain a certificate of appealability in
order to appeal the denial of his § 2241 petition. See Madley v.
United States Parole Comm’n, 278 F.3d 1306 (D.C. Cir. 2002).

                                    - 2 -